J-S30043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON MEADE                              :
                                               :
                       Appellant               :   No. 1961 EDA 2021

            Appeal from the PCRA Order Entered September 9, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011126-2015


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 23, 2022

        Brandon Meade (Meade) appeals from the order entered in the Court of

Common Pleas of Philadelphia County (PCRA court) denying his petition filed

pursuant to the Post-Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546.          He

alleges the PCRA court erred in denying his petition where trial counsel was

ineffective. We affirm.

        We take the following factual background and procedural history from

this Court’s June 18, 2018 memorandum opinion in Meade’s direct appeal, the

PCRA court’s November 24, 2021 opinion, and our independent review of the

record.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30043-22


                                               I.

        On November 6, 2015, the Commonwealth filed an Information charging

Meade with first-degree murder and possessing an instrument of crime (PIC)1

for fatally shooting his paramour, Agatha Hall (the decedent), on August 31,

2015. The case proceeded to trial on September 21, 2016.

        The Commonwealth’s theory of the case was that Meade “shot the

decedent in a fit of jealous rage after discovering that she had contact with

her former boyfriend. Thereafter, [Meade] was exiting the apartment when

he came upon the decedent’s roommate and her boyfriend, whereupon he

returned and fired a second shot into the wall and staged a suicide.” (PCRA

Court Opinion, 11/24/21, at 7). Meade’s “position was that the decedent was

depressed as a result of her mother’s death months earlier and committed

suicide with [his] gun.” (Id.).

                                               A.

        This Court thoroughly set forth the facts adduced at trial in our June 18,

2018 memorandum opinion as follows:

              Agatha Badio is the decedent’s aunt. … Badio had spoken
        with the decedent for the last time a few days before her murder
        and testified that she was planning to come to Minnesota to visit
        her family in the week following her death. According to Badio,
        the decedent was happy the last time she spoke to her and in the
        months preceding her murder.         [On cross-examination, she
        agreed the decedent was depressed over the death of her mother


____________________________________________


1   18 Pa.C.S. §§ 2502(a) and 907(a), respectively.


                                           -2-
J-S30043-22


     because, “[w]ho wouldn’t be[,]” but clarified on re-direct that the
     decedent was not depressed, and in fact seemed happy.]

            Robert Lay testified that he is a registered coordinator at
     Temple University. He was a friend of the decedent. They met in
     the fall of 2014 and commenced a sexual relationship which lasted
     for that semester and after which they remained friends. Lay
     described the decedent as “very bubbly ... always smiling, always
     joking.”     After that semester, during the winter break, the
     decedent had gone to Australia to see her mother, who was ill.
     Her mother passed away during the trip. Lay kept in touch with
     the decedent while she was in Australia and testified that,
     although she was upset about her mother’s death, she was also
     relieved that her mother’s illness was over and was “back to her
     bubbly state” upon returning from the trip. Lay added that the
     decedent did not want to continue seeing him after the trip
     because she had entered into a relationship with someone else.

            Lay testified that they did have one more sexual encounter
     about a month after she started this new relationship. Two or
     three days after this encounter, he received a frantic phone call
     from the decedent. She sounded scared and worried; she told
     him that her boyfriend had gone through her text messages, and
     she kept asking if her boyfriend had tried to contact him. The
     second-to-last phone call between Lay and the decedent took
     place at the end of June, 2015. At the time of the phone call, the
     decedent seemed very happy and she said she was doing very
     well. Their final phone call was a Sunday night in late August,
     2015. … She initially seemed calm but then started whispering
     “call you back, call you back” and gave Lay the impression that
     she was worried, scared, and that there was something wrong
     before she hung up. After this phone call, he received a phone
     call from the decedent’s number but it was a man who was yelling
     at him, cursing, and threatening him. … [He heard the decedent
     yell not to say anything and then exhale as if the wind had been
     knocked out of her.] The following day, upon hearing that the
     decedent had committed suicide, Lay went to Temple Police
     Station and gave them a statement because he did not think the
     decedent had killed herself.

          Abigail Osei–Tutu was the decedent’s roommate [since]
     August of 2014. … She [] testified that … the condition of the
     decedent’s bedroom as shown in the photographs taken of the
     scene was not how the decedent kept it; rather, it was much too

                                    -3-
J-S30043-22


     messy. … She had never noticed a bullet hole in the decedent’s
     bedroom wall prior to the murder. Osei–Tutu knew [Meade] as
     the decedent’s boyfriend, whom the decedent had started dating
     upon returning from Australia in the winter of 2015.

           Osei–Tutu testified that the decedent had been considering
     marrying a friend so that he would not lose his visa, but after the
     decedent spoke to [Meade] about it on the phone, the decedent
     spent the rest of the evening crying and very upset. [S]he went
     to her bed and put about five over-the-counter (i.e. Tylenol, etc.)
     painkillers in her mouth and then spit them right back out. A
     couple of days after this incident, the decedent seemed normal to
     Osei–Tutu and was excited about the start of the fall semester.

           Osei–Tutu testified that on August 31, 2015, she and her
     boyfriend, Daniel Boateng, were returning to her apartment …
     when they encountered [Meade] opening the door to the vestibule
     (from the hallway), apparently on his way out of the building. He
     appeared startled, did not say anything to Osei–Tutu or her
     boyfriend, turned around, and started banging on the decedent’s
     bedroom door [angrily demanding his gun that he said he left
     behind.] Osei–Tutu and Boateng went to the former’s room and
     sat on her bed. Within a few seconds, [Meade] stopped banging
     on the door and, a few seconds after that, Osei–Tutu and Boateng
     heard a gunshot. After the gunshot Osei–Tutu testified that she
     heard [Meade] start yelling “Why did she do that? Why did she
     do that? Oh my god!”

           After the gunshot, … [Meade] then came into [Osei-Tutu]’s
     room, still yelling, … and Osei–Tutu [and Boeteng] ran out of the
     apartment. ... Osei–Tutu called the police to report [the shooting.
     She] went to the police station with the police that morning and
     gave a statement, which she reviewed and signed. She gave an
     additional two statements to homicide detectives:          one on
     September 9, 2015 and another on May 3, 2016.

           Daniel Boateng testified that he is the boyfriend of Abigail
     Osei–Tutu. He described the decedent as a very easy-going and
     joyful person. ... Boateng testified [consistently with Osei-Tutu
     about the events of the night of August 31, 2015, adding only that
     he heard a slight murmur (the gender of which he could not
     determine) after Meade pounded on the decedent’s door




                                    -4-
J-S30043-22


       demanding his gun,2 and that after the shooting, he saw that
       Meade had blood stains at the top of his shirt. When Boateng left
       the room, Meade] was flailing on Osei–Tutu’s bed saying: “I can’t
       believe she did that to herself!”

             Giselle Spencer, a close friend of the decedent, testified that
       she had known the decedent for three years. … The decedent
       continuously told Spencer that [Meade] had a temper and did not
       trust her. On May 29, 2015, the decedent called her sounding
       hysterical.    The decedent told her that [Meade] had found
       messages on her phone from another male and that they had had
       a big fight, after which [Meade] had slammed her against a wall.
       ...

             Spencer further testified that, in the summer of 2015, she
       went to the mall with the decedent and [Meade]. … Two males
       came out of a store and made flirtatious remarks directed at the
       decedent. [Meade] walked up and lifted his shirt revealing a gun
       to the males. The decedent asked Spencer to go get [Meade]
       away from the males because he had a bad temper.

             Spencer testified that [when she] hung out with the
       decedent about a week before she was murdered[,] the decedent
       was happy and excited about starting school the following week
       and finishing college.

                                        *      *   *

              [Philadelphia Police] Officer Market testified that when he
       entered the apartment [minutes after the incident] there were
       clothes and debris scattered around. He also noticed that a mirror
       on the[bedroom] wall was tilted. [In the bedroom,] [h]e pulled
       an Ikea-style dresser off of the decedent and found her in a fetal
       position …. She was bleeding profusely from a wound on her
       forehead[.] … Officer Market found a gun with blood on it laying
       next to the decedent.

             Officer Market testified that … [h]e found one fired cartridge
       casing (FCC) in the middle of the bed among some clothes and
____________________________________________


2 Meade’s counsel impeached Ms. Osei-Tutu and Boateng with prior conflicting
statements made to the police about whether they heard another voice before
the gunshot. (See N.T. Trial, 9/22/16, at 73-74, 97-98, 137-38, 146-47).]

                                            -5-
J-S30043-22


     noticed a bullet hole in the wall about four feet above the bed.
     When [Meade] was brought to the district precinct for questioning,
     he continued to act hysterical and rolled on the floor in the
     hallway.

                                  *    *    *

            Officer Willie Roundtree testified that he and his partner,
     Officer [Jonathan] Mangual, responded to a police radio call at
     12:35 a.m. on the morning of August 31, 2015. Officer Roundtree
     testified that when he arrived on the scene, [Meade] was pacing
     back and forth in the back yard of the property and tried to walk
     away when approached by Officers Roundtree and Mangual. …
     Officer Roundtree then asked if the decedent was suicidal before
     and [Meade] said: “No, she never was. Am I able to leave? Am
     I able to leave? That was my baby. Oh my God, oh my God.” …

             [Officer Roundtree testified that he placed Meade in the
     squad car, and Officer Mangual called their supervisor to ask for
     clarification as to where to take [him]. The Assistant District
     Attorney (A.D.A.) asked Officer Roundtree to “tell us what you
     heard your partner sitting down next to you say into the phone.”
     Officer Roundtree responded, “my partner said, sergeant, we are
     on our way to homicide. I don’t believe this guy. He’s not crying.”
     (N.T. Trial, 9/22/2016 at 160). When Meade’s trial counsel
     objected to this testimony on the grounds of hearsay, the
     objection was overruled. (See id. at 158-62).]

                                  *    *    *

           Dr. Sam Gulino, the Chief Medical Examiner for the City of
     Philadelphia, testified that … [a]fter reviewing all of the files and
     photographs related to the autopsy of the decedent, … within a
     reasonable degree of scientific certainty, [the decedent’s] cause
     of death was a gunshot wound to the head and her manner of
     death was homicide. … Dr. Gulino testified that the gun that fired
     the bullet that killed the decedent was fired at a distance of one
     to three feet from the decedent’s head. … Dr. Gulino testified that
     none of the features of the decedent’s case were typical of a
     suicide and that suicidal gunshot wounds are almost always
     contact wounds, which this was not.

           Ms. Ann Marie Barnes, Firearms Examiner with the
     Philadelphia Police Department, testified that … [b]ased upon her

                                      -6-
J-S30043-22


       microscopic investigations, [she] determined that the bullet
       fragments found in the decedent’s skull and the FCC found on the
       decedent’s bed were fired from [Meade]’s 9mm Ruger gun. … The
       shot that killed the decedent was fired from a distance of fifteen
       (15) to twenty-two (22) inches from her head.

              Ms. Barnes testified that [i]f [Meade] was standing above
       the decedent when he fired the gun at her, the FCC would have
       likely discharged onto the bed, which is where it was found. Ms.
       Barnes took distance determination test shots with [Meade’s]
       9mm Ruger gun at distances of 4, 6, 8, 10, 12, 14, 16, 18, 20,
       22, and 24 inches in order to determine the distance of the muzzle
       of the gun from the decedent. … The 18 to 22 inch distance
       determination range was the closet match to the stippling pattern
       on the decedent’s head. Ms. Barnes testified that, after examining
       the body of the decedent, she determined that the farthest
       distance the decedent could have possibly held the muzzle of the
       gun from her head, when considering the decedent’s arm length,
       was between 13.75 and 14 inches.

(Commonwealth v. Meade, 2018 WL 3015358, unpublished memorandum,

at *1-*6 (Pa. Super. filed June 18, 2018) (record citation omitted)).

       On September 27, 2016, the jury convicted Meade of first-degree

murder and PIC. The court sentenced him that day to the mandatory term of

life without the possibility of parole for the first-degree murder conviction and

imposed no further penalty for PIC.            This Court affirmed the judgment of

sentence3 on June 18, 2018, and the Pennsylvania Supreme Court denied his

petition for allowance of appeal. (See Commonwealth v. Meade, 193 A.3d


____________________________________________


3 Meade challenged the sufficiency and weight of the evidence and the
admission of prior bad acts evidence. He maintained, in part, that the verdict
was against the weight of the evidence because there was evidence of the
decedent’s depressed state due to her mother’s death. However, the issue
was waived for his failure to preserve it.


                                           -7-
J-S30043-22


1085 (Pa. Super. filed June 18, 2018) (unpublished memorandum), appeal

denied, 199 A.3d 331 (Pa. 2018)).

        Meade filed a counseled PCRA petition on March 3, 2020, an amended

petition on October 15, 2020, and a supplemental petition on November 9,

2020.      He claimed, in pertinent part, that trial counsel was ineffective for

failing:     (1) to argue that Officer Roundtree’s testimony about Officer

Mangual’s statement that he did not believe Meade was inadmissible as

improper credibility evidence; (2) to introduce the decedent’s Facebook posts

or subpoena family and friends she confided in through the platform because

it would have supported the defense theory that she was suicidal; and (3) to

call Meade’s mother, Janice Meade, to testify about the decedent’s statements

that she was suicidal.

        Appended to the amended petition was a “voluminous set of records”

recovered from the decedent’s Facebook account, including messages

between the decedent and various friends and family members in which she

expressed “varying degrees of sadness and grief regarding the death of her

mother …, as well as stress and frustration brought on by financial difficulties.”

(PCRA Court Opinion, 11/24/21, at 11); (see Amended PCRA Petition,

10/15/20, at 5-13, Exhibit A, RR               33a-119a).4   Also attached was



____________________________________________


4 We refer to the reproduced record for ease of reference because the
Facebook records are nearly ninety pages long.


                                           -8-
J-S30043-22


correspondence from Meade’s brother, Kyle Gibson, in which he stated that

he saw the decedent approximately a week before her death and that her

affect    was    “blank”   and    she   “wasn’t   mentally   present,”    which   was

uncharacteristic.      (See Amended PCRA Petition, at Exhibit D).                 The

supplemental PCRA petition attached a transcript of PCRA counsel’s email to

Janice Meade in which he asked her a series of questions to which she provided

answers. Specifically, she said that she told trial counsel that she received a

text from the decedent’s cousin that the decedent was suicidal, and that she

had spoken to the decedent approximately a week before her death and that

she was emotional over the death of her mother and cousin, 5 financial issues

and college. Ms. Meade stated that in response to the decedent’s concerns,

she told her she needed to go to school to have something to keep her mind

busy and gave her information about a suicide hotline. (See PCRA Petition

Supplement, 11/09/28, at Attachment ¶¶ 6-7, 12-13).

         On July 21, 2021, the court issued Rule 907 notice of its intent to dismiss

Meade’s PCRA petition without a hearing.           See Pa.R.Crim.P. 207(1).       On

September 9, 2021, the PCRA court dismissed the petition.                Meade timely

appealed and filed a court-ordered statement of errors.              See Pa.R.A.P.

1925(b).




____________________________________________


5   It is not clear who the cousin was.


                                           -9-
J-S30043-22


       On appeal, Meade argues that the PCRA court erred in dismissing his

petition where trial counsel was ineffective for:     (1) failing “to object to

improper and prejudicial testimony” by Officer Roundtree; (2) failing “to

present favorable defense evidence” in the form of Facebook records and

testimony of the decedent’s friends and family identified therein; and (3)

failing “to call a [Meade’s mother, Janice Meade, as a] favorable defense

[witness].” (Meade’s Brief, at 2).6

                                               II.

                                               A.

       In considering an ineffective assistance of counsel claim, we observe

first that counsel is presumed effective and that a petitioner bears the burden

to prove otherwise. See Commonwealth v. Fears, 86 A.3d 795, 804 (Pa.

Super. 2014). To establish an ineffectiveness claim, a defendant must prove:

       (1) the underlying claim has arguable merit; (2) no reasonable
       basis existed for counsel’s actions or failure to act; and (3)
       [Meade] suffered prejudice as a result of counsel’s error such that
       there is a reasonable probability that the result of the proceeding
       would have been different absent such error.

Id. (citation omitted). “Failure to prove any prong of this test will defeat an

ineffectiveness claim.” Id.



____________________________________________


6Our standard of review of the denial of a PCRA petition is whether the record
supports the court’s findings of fact and is free of legal error.         See
Commonwealth v. Chambers, 852 A.2d 1197, 1198 (Pa. Super. 2004),
appeal denied, 871 A.2d 188 (Pa. 2005).


                                          - 10 -
J-S30043-22


      A reviewing court will examine the basis for counsel’s actions only if it

is first persuaded that the claim of ineffectiveness has arguable merit.

Commonwealth v. Pursell, 724 A.2d 293, 304 (Pa. 1999). For the second

prong of the standard, a party must demonstrate that counsel’s strategy was

“so unreasonable that no competent lawyer would have chosen that course of

conduct.”    Commonwealth v. Chmiel, 889 A.2d 501, 541 (Pa. 2005)

(citations omitted).   “A reviewing court will find an attorney’s strategy

unreasonable only if an unchosen alternative would offer a substantially

greater potential for success than that actually chosen.” Commonwealth v.

Lawrence, 165 A.3d 34, 41 (Pa. Super. 2017) (citations omitted).

      Finally, the Pennsylvania Supreme Court has consistently held that if the

party asserting the claim fails to establish the prejudice prong, the claim may

be dismissed on that basis alone without a determination of whether the party

has met the first two prongs. See Chmiel, 889 A.2d at 540. The defendant

must demonstrate that “there is a reasonable probability that the result of the

proceeding    would    have   been    different   absent   [counsel’s]   error.”

Commonwealth v. Lesko, 15 A.3d 345, 373 (Pa. 2011).

      With these legal principles in mind, we turn to Meade’s ineffectiveness

of counsel claims.

                                      B.

      Meade first argues that trial counsel was ineffective for objecting to

Officer Roundtree’s testimony that Officer Mangual said he did not believe


                                     - 11 -
J-S30043-22


Meade because he was not crying based on hearsay instead of as inadmissible

opinion testimony about his credibility.           (See Meade’s Brief, at 8).   He

maintains that trial counsel did not have a reasonable basis where the

testimony unduly prejudiced him. (See id. at 8-11).

       In support of this claim, Meade relies in large part on Commonwealth

v. McClure, 144 A.3d 970 (Pa. Super. 2016) for the proposition that, “[i]t is

an encroachment upon the province of the jury to permit admission of [a police

officer’s] testimony on the issue of the credibility of a witness.” McClure, 144

A.3d at 977 (citation omitted); (see Meade’s Brief, at 8-11).            However,

McClure is procedurally and factually distinguishable.

       In Commonwealth v. R.L.J., 241 A.3d 362 (Pa. Super. filed Oct. 2,

2020) (unpublished memorandum),7 a PCRA appeal, we distinguished

McClure, in part, because it “was decided in the context of a direct appeal,

rather in a collateral context addressing any strategic decisions made by trial

counsel.” R.L.J., 241 A.3d at *12. We observed that the court had instructed

the jury that it was within their province to weigh the evidence and assess

credibility and considered the “multitude of evidence” presented by the

Commonwealth before concluding that petitioner had failed to establish he




____________________________________________


7We may rely on unpublished decisions filed after May 1, 2019, as persuasive
authority. See Pa.R.A.P. 126.


                                          - 12 -
J-S30043-22


was prejudiced by his trial counsel’s failure to object to the admission of the

officer’s opinions regarding petitioner’s credibility. See id.

      Similarly, here, the trial court repeatedly instructed the jury that it was

its duty to assess credibility and provided a lengthy discussion about witness

credibility and the factors it could consider when evaluating the evidence.

(See N.T. Trial, 9/20/16, at 10); (N.T. Trial, 9/27/16, at 3-4, 11-16, 130-31,

133-34).    Furthermore, the Commonwealth presented a “multitude of

evidence” negating suicide and proving that Meade murdered the decedent in

a jealous rage, in the form of forensic evidence and witness testimony about

the decedent’s demeanor and his violent history towards her.

      Specifically, Mr. Lay, Ms. Spencer, Ms. Osei-Tutu, Mr. Boateng and Ms.

Badio all testified about the decedent’s sunny, happy disposition and her plans

for the future. (See N.T. Trial, 9/21/16, at 80, 82-83, 181-82, 190); (N.T.

Trial, 9/22/16, at 21-22, 105, 231). They testified that although she was sad

at the passing of her mother in January 2015, she also was relieved and

returned to her cheerful disposition soon thereafter. (See N.T. Trial, 9/21/16,

at 82-83, 179, 181-82).      Ms. Spencer testified about witnessing Meade’s

jealous, violent demeanor toward decedent and the decedent’s fear of him.

(See N.T. Trial, 9/22/16, at 216-17, 220-229). The decedent contacted Mr.

Lay with concerns about Meade’s anger and jealousy and her fear. In the final

call between them on the night of the murder, she sounded afraid, and Meade

screamed, cursed and threatened him before Mr. Lay heard the decedent yell


                                     - 13 -
J-S30043-22


for him not to say anything and sharply exhale before the line went dead.

(See N.T. Trial, 9/21/16, at 184-85, 193-97, 183-203). Although Ms. Osei-

Tutu testified that the decedent was distraught after an argument with Meade

and that she took a handful of Tylenol pills, she immediately spit them out

and she was fine thereafter, excited about school and graduation. (See N.T.

Trial, 9/22/16, at 18-22).

      Ms. Osei-Tutu and Mr. Boateng testified about Meade’s suspicious

behavior on the night in question. (See id. at 26-28, 30, 55-57, 73-74, 110).

They testified that they only heard one shot, although police found evidence

of two bullets in the decedent’s room. (See N.T. Trial, 9/21/16, at 252-53,

256-57). Officers Market and Roundtree testified about Meade’s suspicious

behavior at the scene, acting hysterical without tears and repeatedly asking

to retrieve his gun, even attempting to crawl through Officer Waymack’s legs

while she was in the doorway. (See id. at 98, 101-02); (N.T. Trial, 9/22/16,

at 157-62; 184).

      Chief Medical Examiner Gulino testified to a reasonable degree of

scientific certainty that the decedent was murdered based on the location of

the entrance wound and distance from which the bullet was fired. (See N.T.

Trial, 9/23/16, 12-13, 20-22, 33-34). Multiple witnesses testified about the

forensic evidence and the fact that it supported a conclusion that Meade shot

the gun two times from approximately eighteen to twenty inches away, not

that the decedent shot herself based on the stippling pattern to her head, the


                                    - 14 -
J-S30043-22


distance and angle from which the gun would have to have been shot, and the

location of the FCC on her bed. (See N.T. Trial, 9/21/16, at 129, 139-40);

(N.T. Trial, 9/23/16, at 33, 89-91, 103-05); (N.T. Trial, 9/26/16 at 20-26).

      Based on the “multitude of evidence” presented by the Commonwealth,

in addition to the trial court’s instruction to the jury that it was within their

province to weigh the evidence and assess credibility, the record supports the

PCRA court’s conclusion that Meade is unable to prove he was prejudiced by

trial counsel’s failure to object to Officer Roundtree’s passing reference and,

thus, his ineffectiveness of counsel claim fails. R.L.J., 241 A.3d at *12.

                                       C.

      In his next two issues Meade claims that the court erred in denying his

PCRA petition because trial counsel was ineffective for failing to use the

decedent’s Facebook records, subpoena her friends and family identified

therein or call Meade’s mother, Janice Meade, to testify that the decedent told

her in the days before her death that she did not want to live anymore. He

maintains this evidence would have established that the decedent was suicidal

for weeks before her death and, therefore, he did not murder her.            (See

Meade’s Brief, at 12-19).

      The PCRA court explains that trial counsel was not ineffective for failing

to introduce this cumulative evidence and Meade was not prejudiced where

there was more than sufficient evidence to convict him. (See PCRA Ct. Op.,

at 11, 13). We discern no abuse of discretion.


                                     - 15 -
J-S30043-22


       It is long settled that “[t]rial counsel cannot be deemed ineffective for

failing to present additional evidence cumulative of that already presented.”

Commonwealth v. Mason, 130 A.3d 601, 634 (Pa. 2015). Further:

              As it specifically relates to a claim for ineffectiveness for the
       failure to call a witness, the petitioner must establish that (1) the
       witness existed; (2) the witness was available to testify for the
       defense; (3) counsel knew of, or should have known of, the
       existence of the witness; (4) the witness was willing to testify for
       the defense; and (5) the absence of the testimony of the witness
       was so prejudicial as to have denied the defendant a fair trial. …
       Generally, where matters of strategy and tactics are concerned,
       counsel’s assistance is deemed constitutionally effective if he
       chose a particular course that had some reasonable basis
       designed to effectuate his client’s interests.              A claim of
       ineffectiveness generally cannot succeed through comparing, in
       hindsight, the trial strategy employed with alternatives not
       pursued.

Commonwealth v. Weimer, 167 A.3d 78, 92 (Pa. Super. 2017) (citations,

quotations marks, brackets and emphasis omitted).8

       In Janice Meade’s written response to questions from PCRA counsel

attached to the supplemental PCRA petition, she represented, in pertinent

part, that she told trial counsel that (1) she spoke to the decedent’s cousin,

who told her that the decedent had texted that she wanted to kill herself; and


____________________________________________


8 Meade failed to provide affidavits from the decedent’s friends and family or
from his mother (or his brother) in which they stated that they were willing
and able to testify on his behalf.         See Weimer, 167 A.3d at 92
(“Ineffectiveness for failing to call a witness will not be found where a
defendant fails to provide affidavits from the alleged witnesses indicating
availability and willingness to cooperate with the defense.”). However, the
PCRA court denied these issues on its merits and, therefore, we will review
the merits of these claims.


                                          - 16 -
J-S30043-22


(2) that she saw the decedent days before the murder and that she gave her

information on suicide hotlines and told her she needed to get back to school

to take her mind off the situation of her mother’s death. (See Supplemental

PCRA Petition, 11/09/20, at attachment ¶¶ 6-8, 12).

     Regarding the Facebook records, we note that contrary to Meade’s claim

that both they and the unpresented testimony about them would have

demonstrated that the decedent was “tragically suicidal,” our review confirms

that the records show the decedent communicating the normal grief

experienced by an individual who recently experienced a close death in the

family and her friends and family offering affection and emotional support.

(See R.R. 46, 62, 95). In fact, the communications show that the decedent

was making plans for the future, including returning to college the following

week, being excited for her upcoming graduation and planning to attend law

school. (See R.R. 38, 93-94).

     The jury was aware that the decedent was upset over her mother

passing away in January 2015.     (See N.T. Trial, 9/21/15, at 182).    Trial

counsel cross-examined the decedent’s aunt about the alleged depression this

caused for the decedent. (See id. at 82-83). Mr. Lay testified about the

decedent’s emotional state due to her mother’s illness. (See id. at 181-82).

Ms. Osei-Tutu testified that one week before the murder, she witnessed the




                                   - 17 -
J-S30043-22


decedent swallow several over-the-counter pain pills (described as Tylenol)

before quickly spitting them back out.9 (See N.T. Trial, 9/22/16, at 18-19).

       Therefore, Janice Meade’s testimony on behalf of her son and the

Facebook records to this affect, although potentially relevant, were merely

cumulative, and counsel cannot be ineffective for failing to introduce

cumulative evidence. See Mason, 130 A.3d at 634. Additionally, as detailed

in section IIB above, the physical and scientific evidence and testimony of the

decedent’s friends and aunt overwhelmingly established that her death was

not a suicide.      Therefore, even if this testimony and evidence was not

cumulative, Meade was not prejudiced by trial counsel’s decision not to pursue

this strategy, and we will not compare, in hindsight, this decision not to

produce voluminous Facebook records, call Meade’s mother to testify or

subpoena the decedent’s friends and family with alternatives not pursued.

Counsel’s trial strategy was not so prejudicial as to deny Meade a fair trial.

See Weimer, 167 A.3d at 92. He is due no relief.

       Order affirmed.




____________________________________________


9The record reflects this incident was the result of an argument with Meade,
not due to the decedent’s sadness over her mother’s passing.

                                          - 18 -
J-S30043-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2022




                          - 19 -